POLEN, Judge,
concurring specially.
While I agree that the trial court erred in dismissing appellant’s complaint for lack of prosecution, I am hard-pressed to embrace the notion that a duly noticed hearing, held in open court with both counsel present, is non-record activity. To be sure, we are not favored with a transcript of the June 4, 1990, hearing, nor are we advised if any court reporter was present. There was no clerk’s docket entry to record the holding of the hearing, nor of any proposed disposition.1 However, it seems clear that a duly noticed hearing on a pending motion to dismiss and/or strike the complaint would be designed to move the litigation forward. Interestingly, the parties offer no case citations, nor have I been able to discover any, which address whether or not such a hearing is “record” activity. If this is a case of first impression, I would be inclined to hold that such hearing is record activity.

. It would appear to be the custom in the 17th circuit, and perhaps elsewhere, not to have a deputy clerk attend a motion hearing unless specifically requested.